DETAILED ACTION
 	 	Claims 1-4 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 09/11/2019 are accepted by the examiner.
Priority
 	The application is filed on 09/11/2019 and this claims foreign priority of application P2018-175986 (Japan) filed on 09/20/2018

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea including mathematical calculations. The claim recites “A* denotes a set of all character strings composed of the symbols in A, L denotes a subset of A, and h(L) denotes a mapping performed on L with h that denotes a cryptographical hash function, regarding h: A*.fwdarw.A…… calculating a hash value h(M); decrypting the encrypted data item C with a hash value k; and comparing a result of the decrypting with the original data item M.”.
 	The limitation of calculating/decrypting/validating and comparing  using character strings composed of symbols, as drafted, is a process step that, under its broadest reasonable interpretation, covers mathematical operation but for the recitation of generic computer components.
 	If a claim limitation, under its broadest reasonable interpretation, covers mathematical function/operation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites – “…a plurality of peers each hold an inverse mapping h.sub.L.sup.-1 of h.sub.L: L.fwdarw.h(L) that denotes a partial mapping of h, and in a case where at least one original data item M and an encrypted data item C encrypted from the original data item M are present, the encrypted data item C being held in h.sub.L.sup.-1” which is rather directed to intended use instead of  integrated into a practical application. The method in the implementation steps is recited at a high-level of generality (i.e “calculating a hash value h(M); decrypting the encrypted data item C with a hash value k; and comparing a result of the decrypting with the original data item M”) such that it amounts no more than mere mathematical formula to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a plurality of peers each hold an inverse mapping h.sub.L.sup.-1 of h.sub.L: L.fwdarw.h(L) that denotes a partial mapping of h, and in a case where at least one original data item M and an encrypted data item C encrypted from the original data item M are present”, for an implementation using calculating/decrypting/validating to perform data management method  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere mathematical formula to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
3.	Moreover, dependent claim 2 have inherited the deficiencies of their respective parent claim 1 and have not resolved the deficiencies. Therefore, they are rejected under §101 based on the same rationale as applied to their respective parent claims above.
4.	Independent claim 3 is rejected under 35 U.S.C. 101 as being non statutory. For example, claim 13 recites “a data management apparatus comprising: a holding unit; a calculation unit; a decryption unit; and a comparison unit” in which claimed elements such as “decryption unit”, “ calculation unit” could be construed by an ordinary skilled in the art as being software capable of performing claimed functions. 	
  	In other words, the claimed system is not implemented and/or embodied on a physical hardware (i.e. memory, hardware processor or the like) and thus, the claimed invention is directed to non-statutory subject matter.
 				Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1 and 3-4  are rejected under 35 U.S.C. 103 as being unpatentable over Fiske  (US 20200228315 A1) in view of Khandani (US 20190104121 A1).
 	Regarding claim 1, Fiske discloses a data management method comprising: in a case where A denotes a set of symbols, A* denotes a set of all character strings composed of the symbols in A, L denotes a subset of A (Paragraph 0053:  key generator K, indicated in FIG. 7, may represent key generator K.sub.H used by the H process, or key generator K.sub.P used by the P process or key generator K.sub.S used in the S process. The symbol .PHI. represents a one-way hash function. The key generator K is rotated one element to the right and then part of it K.sub.m is hashed by .PHI. and then exclusive-or'd with the rotated key), and 
 	h(L) denotes a mapping performed on L with h that denotes a cryptographical hash function, regarding h: A*.fwdarw.A, a plurality of peers each hold an inverse mapping h.sub.L.sup.-1 of h.sub.L: L.fwdarw.h(L) that denotes a partial mapping of h (Paragraphs 0138, 0181, 0263: symbol X denote a set. X can be a finite or infinite set. A permutation is a function .sigma.: X.fwdarw.X that maps elements of X to elements of X, is 1 to 1, and is onto. 1 to 1 means that no two distinct elements from X get mapped by a to the same element. More formally, if s.sub.1, s.sub.2 are any two distinct element from X, in other words s.sub.1.noteq.s.sub.2, then .sigma.(s.sub.1).noteq..sigma.(s.sub.2). Onto means that if you choose any element r from X),
  	 and in a case where at least one original data item M and an encrypted data item C encrypted from the original data item M are present (Paragraphs 0181-0186: A portion of the current key generator K.sub.P is updated using a one-way hash function: this means that the permutation .mu..sup.-1 used for the next block is usually quite different. [0184] 3. After process P is completed, the encrypted subblocks of size N bytes are [H(B.sub.1, K.sub.H(1)), . . . , H(B.sub.J, K.sub.H(J))]. Process H uses at least some of the current key generator K.sub.H to derive a key that completely decrypts the first subblock as H.sup.-1[H(B.sub.1, K.sub.H(1)), K.sub.H(1)]=B.sub.1 where symbol H.sup.-1 represents the decryption algorithm of the block cipher in process H. Then key generator K.sub.H(1) is updated to K.sub.H(2). Using some of K.sub.H (2) to derive a new key), 
 	[the encrypted data item C being held in h.sub.L.sup.-1, and correspondence between the original data item M and the encrypted data item C is to be validated], 
 	calculating a hash value h(M); decrypting the encrypted data item C with a hash value k; and comparing a result of the decrypting with the original data item M. b (Paragraphs 0338, 0340: The current plaintext element p will be encrypted by the next state, which is determined as described here. In an embodiment, key generator K.sub.H is used to help construct a state generator, wherein one-way hash function .PHI. is applied to two different portions of the key generator K.sub.H and the resulting two message digests are compared).
  	Fiske does not explicitly states but Khandani from the same or similar fields of endeavor teaches the encrypted data item C being held in h.sub.L.sup.-1, and correspondence between the original data item M and the encrypted data item C is to be validated (Paragraphs 0070, 0116: the hash value is sent to node B, such as over an encrypted communications channel established in earlier rounds, to be compared with the hash value computed at node B based on the bit-string available at node B wherein the validity of the key is verified)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encrypted data item C being held in h.sub.L.sup.-1, and correspondence between the original data item M and the encrypted data item C is to be validated as taught by Khandani in the teachings of Fiske for the advantage of comparing a detected reaction by the user in response to the requirement to take the action to a predetermined metric; and determining based on the comparison to the predetermined metric, whether to authenticate the user (Khandani, Abstract).
	Regarding claim 3; Claim 3 is similar in scope to claims 1, and is therefore rejected under similar rationale.
 	Regarding claim 4; Claim 3 is similar in scope to claims 1, and is therefore rejected under similar rationale.
Allowable Subject Matter 
10. 	Claim 2 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matzkel et al. (US 20130067217 A1) discloses method for protecting access to authentication systems. A mediator may accept original authentication credentials from a client, may process the authentication credentials to provide processed authentication credentials.
Sudia (US 20050114666 A1) discloses a method is provided for communicating authenticated information concerning a digital public key certificate. A hash-tree data structure is created containing a pre-defined list of possible information, such as authorizations, restrictions, privileges, or validity period notices..
12.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498